Mr. Chief Justice Sharket
delivered the opinion of the court.
The defendant M‘Gahey declared in assumpsit against the plaintiffs to recover the value of a barbecue or dinner furnished for a public company on the 4th of July, 1829. The plea was non assumpsit, and the jury found against four of the defendants, and assessed the damages to fifty dollars and ninety cents; and they also found that the other defendant did not promise, &c.
The judgment is, according to the verdict, against four of the defendants, and in favor of the fifth. This was irregular, as the plaintiff must recover against all the defendants or none of them. 1 Chitty, 50.
The judgment must be reversed and cause remanded.